DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            SANDRA DAVIS,
                              Appellant,

                                    v.

                            JESSICA MURO,

                                Appellee.

                              No. 4D18-907
                _________________________________________

         NATIONWIDE INSURANCE COMPANY OF AMERICA,
                         Appellant,

                                    v.

                            JESSICA MURO,
                               Appellee.

                             No. 4D18-2824


                          [November 13, 2019]

  Appeals from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Edward     L.    Artau,    Judge;   L.T.    Case    No.
502011CA019191XXXXMBAF.

   Hinda Klein of Conroy Simberg, Hollywood, for appellant Sandra Davis.

  Rosemary Wilder of Marlow, Adler, Abrams, Newman & Lewis, Coral
Gables, for appellant Nationwide Insurance Company of America.

   William D. Zoeller of Schuler, Halvorson, Weisser, Zoeller & Overbeck,
P.A., West Palm Beach, and Andrew A. Harris of Burlington & Rockenbach,
P.A., West Palm Beach, for appellee Jessica Muro.

PER CURIAM.

   Nationwide and Davis each appeal an amended final judgment for
attorneys’ fees entered upon a rejected offer of settlement. We consolidate
these appeals for purpose of this opinion and affirm.
   In this automobile collision case, Appellee plaintiff made an offer of
settlement to Appellant Davis which exceeded the insurance limits of
Davis’s insurance policy with Nationwide. The offer was not accepted by
Davis. Judgment after trial exceeded the offer by over twenty-five percent,
thus allowing Appellee to pursue attorneys’ fees under section 768.79, Fla.
Stat. (2018). When Appellee moved for attorneys’ fees against Davis, Davis
objected based upon ambiguity in the offer because of the presence of a
co-defendant. She did not raise lack of good faith or impossibility of
performance. The trial court ultimately found no ambiguity in the offer
and awarded fees against Davis. Appellee then moved to join Davis’s
insurer, Nationwide, in the attorneys’ fees and cost judgment. Nationwide
objected on the grounds that such fees were not allowed under its
insurance contract with Davis. The trial court rejected Nationwide’s
challenge based upon Government Employees Insurance Co. v. Macedo,
228 So. 3d 1111 (Fla. 2017).

    On appeal, Davis raises other issues which were never presented to the
trial court and thus are not grounds for reversal absent fundamental error.
Aills v. Boemi, 29 So. 3d 1105, 1109 (Fla. 2010). She claims that the
proposal for settlement is illusory, because she did not have the ability to
pay the amount of the settlement which was in excess of her insurance
coverage, and she did not control the litigation. This determination would
involve factual issues, for which there is no record. Furthermore, her
claim is essentially a claim that the offer was not made in good faith. She
could have raised this in the trial court. See § 768.79(7)(a), Fla. Stat.
(2018). She has not shown that the issue is one of fundamental error. We
thus affirm.

   As to Nationwide, it too raises multiple issues in its brief which were
not raised in the trial court. The only issue addressed in its brief which
was raised was whether the insurance contract required the payment of
these attorneys’ fees. We conclude that the trial court correctly found that
the insurance policy requires payment, based upon Macedo.

   Because of the lack of preservation of most of the issues, and the trial
court’s rulings on the preserved issues, we affirm both judgments.

WARNER, GROSS and CIKLIN, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.



                                     2